Title: Martha Wayles Skelton Jefferson to Eleanor Conway Madison, 8 August 1780
From: Jefferson, Martha Wayles Skelton
To: Madison, Eleanor Conway



Madam
Richmond August 8th 1780

Mrs. Washington has done me the honor of communicating the inclosed proposition of our sisters of Pennsylvania and of informing me that the same grateful sentiments are displaying themselves in Maryland. Justified by the sanction of her letter in handing forward the scheme I undertake with chearfulness the duty of furnishing to my country women an opportunity of proving that they also participate of those virtuous feelings which gave birth to it. I cannot do more for its promotion than by inclosing to you some of the papers to be disposed of as you think proper.
I am with the greatest respect Madam Your most humble servant,

Martha Jefferson

